Per Curiam :
■ Marshall had no pecuniary interest in the work. The fact that he had been in the employment of one of the parties as-superintendent of the work did not legally disqualify him from-acting as- an arbitrator. When the agreement permits each-party to select an arbitrator, it may fairly be assumed that each-will select a person who is friendly towards him. The “true-value” was to be ascertained by “competent persons.” The per*79sons who valued the work are not shown to have been incompetent. The award is regular on .its face, and it is found that they acted within their 'jurisdiction and according to the powers submitted to them.
Judgment affirmed.